Citation Nr: 1503836	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-26 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss, to include whether the criteria for referral for consideration of the claim on an extraschedular basis are met.


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from March 1952 to March 1955.  This case initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama which granted service connection for bilateral hearing loss and assigned a 10 percent disability rating, effective July 10, 2006.  

In May 2013, the Veteran testified at a Videoconference hearing held before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the Veteran's electronic (Virtual VA) record.  

The Board Remanded this appeal in July 2013, which, it is important for the Veteran to understand, only provided more evidence against this claim (which will be addressed below).

In September 2014, the Veteran submitted a supplemental claim for service connection for a kidney disability.  In December 2014, the Veteran identified additional records that would be relevant to his claim and stated that he wished "withdraw" his request for a Board of Veterans' Appeals hearing.  As to the claim on appeal, the requested hearing was conducted in 2013.  The Board finds no indication that the Veteran requested another hearing before the Board regarding the severity of hearing loss.  The additional records identified in the December 2014 correspondence appear to be records of urology treatment, related to the Veteran's supplemental claim for service connection for a kidney disability.  No rating decision has yet been issued addressing the claim for service connection for a kidney disability, and that issue is not before the Board on appeal.  Appellate review of the claim for an increased evaluation for hearing loss disability may proceed.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files (Virtual VA and eFolder documents on the VBMS system) to ensure a total review of the evidence. 


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss has resulted in hearing acuity thresholds and speech recognition scores which warrant a 10 percent disability evaluation, but no higher evaluation, on a schedular basis.

2.  The Veteran's bilateral hearing loss does not present such an exceptional or unusual disability picture with frequent hospitalization or occupational impairment as to render impractical the application of regular schedular standards.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.85, Diagnostic Code 6100 (2014); 64 Fed. Reg. 25,202-01 (May 1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that the impact of his hearing loss disability is greater than the impairment of other Veterans who have a 10 percent evaluation because available hearing aids are ineffective or unsuitable for his hearing impairment picture.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  These criteria are based on the average impairment of earning capacity.  Individual disabilities are evaluated under separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for level of hearing impairment, based on testing (by a state-licensed audiologist) including puretone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85. Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear. Id. 

Facts and analysis

Following the Veteran's initial 2006 claim for service connection for hearing loss disability, the Veteran was afforded VA examination in January 2007.  The Veteran's average hearing threshold in the right ear was 41 dB, and in the left, 70 dB, with a speech discrimination scores of 92 percent in the right ear and 32 percent in the left.  In April 2011, the Veteran achieved 84 percent speech recognition at 70 dB.  The Veteran's left ear average hearing loss was described as "profound." He had only a 12 percent speech recognition score at 100 dB.  

Following the April 2011 VA examination, the Veteran was fitted for hearing aids.  

July 2012 audiologic examination revealed an average hearing loss of 50 dB in the right ear, and speech discrimination of 84 percent.  The Veteran had left ear average thresholds of 84 dB, with 22 percent speech discrimination.  

In 2013, the Veteran sought private evaluation because the hearing aids were not helping him.  The Veteran was apparently advised that the provided hearing aids did not improve his left ear hearing.  

The Veteran was afforded VA examination in August 2013.  The Veteran's speech discrimination in the right ear slightly improved as compared to 2011, but his left ear hearing loss averaged 92 dB, and the Veteran achieved a speech discrimination score of 19 percent.  The examination report does not state the decibel level at which the Veteran achieved that score.  The examiner noted that the Veteran would have difficulty hearing around crowds, communicating with others, difficulty in meetings, and would watch TV at a level too loud for others.

The Veteran was referred for a "reconsult" with audiology providers in 2014.  The records associated with the claims file and reviewed in preparation for issuance of the supplemental statement of the case (SSOC) does not establish whether a hearing aid which might be effective to improve left ear hearing loss was available, given the Veteran's profound left ear hearing loss.    

Analysis

The findings from examinations of the Veteran's right ear (puretone threshold averages and speech discrimination) result in assignment of Level I or Level II numeric designations under 38 C.F.R. § 4.85, Table VI.  A numeric designation of Level XI for left ear hearing impairment is warranted based on each examination.  Under regulations, the numeric designations for the right ear disability (I or II) and left ear disability (XI) are combined, under Table VII, to determine the appropriate schedular evaluation.  The highest available schedular evaluation, when Level II hearing loss is combined with Level XI hearing loss, is a 10 percent rating.  

The Board has considered whether the Veteran's hearing impairment should be evaluated based on Table VI(a), which is provided for evaluation of exceptional patters of hearing impairment.  38 C.F.R. § 4.86.  Table VI(a) may be used if the Veteran has puretone levels above 55 in tested frequencies from 1000 to 4000 Hertz, or if the examiner certifies that use of speech discrimination scores is not appropriate.  38 C.F.R. § 4.85, 4.86.  In this case, the Veteran has left ear hearing loss greater than 55 dB at all the specified frequencies.  However, use of Table VI(a) would result in a Level IX designation for left ear impairment.  That designation would be less favorable to the Veteran than the Level XI designation currently assigned under Table VI.  Further consideration of use of Table VI(a) in determining the severity of the Veteran's hearing loss is not required.  

The Board has considered whether there is any other regulation which might authorize a higher evaluation or an additional evaluation based on the Veteran's left ear hearing impairment.  Table VI under 38 C.F.R. § 3.85, at the Level XI designation, directs attention to consideration of special monthly compensation.  Regulations governing special monthly compensation provide additional compensation where the Veteran has deafness in one ear if the Veteran also has, for instance, service-connected blindness.  38 C.F.R. § 3.350.  The only disabilities for which the Veteran has been awarded service connection are hearing loss and tinnitus.  Special monthly compensation is not available for a combination of tinnitus and hearing loss.  

The Board concludes that there is no regulation or Diagnostic Code which authorizes an initial rating in excess of 10 percent for the Veteran's hearing loss in this case.  As the evaluation assigned under DC 6100 is based on the mechanical application of the audiometric results to the computation tables under 38 C.F.R. § 4.85, there is no reasonable doubt which may be resolved in the Veteran's favor.  

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Thus, the Board must next consider whether the criteria for referral for an extraschedular evaluation are met.  In an exceptional case, where the schedular criteria are found to be inadequate to compensate industrial impairment, the RO or the Board may refer the claim for assignment of an extraschedular evaluation.  38 C.F.R. § 3.321(b).  The governing criteria for such an award is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked inference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b). 

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

In this case, the Veteran's left ear hearing impairment is at the maximum schedular designation for impairment, a Level XI impairment.  Thus, increased left ear symptomatology cannot be compensated under the schedular criteria, although a factual increase in right ear impairment may be considered and may serve as a basis for an increased evaluation.  Interpreting the Rating Schedule in this manner, the schedular criteria are not inadequate, as higher ratings are provided for greater hearing loss in the Veteran's other ear, or if there are more severe functional effects of hearing loss.  

In this case, the examiners have stated that the Veteran's functional loss includes difficulty hearing in crowed, communicating with others, difficulty in meetings, and watching TV at a volume too loud for others.  The Veteran must turn his better ear toward the person speaking.  He has difficulty communicating with his wife.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (VA audiologist must describe functional effects caused by a hearing disability as well as objective results).  

The Board finds that these types of functional loss, that is, difficulty hearing, are encompassed by the schedular evaluations.  The Veteran additionally contends that his functional loss should be considered as presenting an exceptional disability picture because hearing aids have been ineffective in alleviating hearing impairment.  The Board notes in particular that the current schedular standards reflect that amplification above a 55 dB threshold, the high level generally required to conduct speech discrimination testing, may be painful to most people.  See 64 Fed. Reg. 25,202-01, 25,204-01, "Schedule for Rating disabilities; Diseases of the Ear and Other Sense Organs," (May 11, 1999).  

In this case, amplification above that level (to 70 dB for the right (better) ear and to 100 dB in the left ear) was required to allow the Veteran to complete speech discrimination.  It is "well accepted in the audiologic literature that the better the speech discrimination score, the better the overall result with hearing aids."  64 Fed. Reg. at 25,204-01.  

If the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then VA must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  When those two elements are met (exceptional disability picture and marked interference with employment or frequent hospitalization), the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. at 111, 115, 116.   

The Board notes, however, that the schedular ratings in the Rating Schedule are not based on a presumption that there will be an improvement in hearing with use of hearing aids.  See 64 Fed. Reg. at 25,204-01.  

Assuming that lack of hearing aids which improve hearing may be considered an "exception" disability picture, so as to meet the first criterion for referral for an extraschedular rating, under Thun, the Veteran must show "frequent hospitalization or marked interference with employment" in order to meet the criteria for referral for extraschedular consideration. 

The Veteran has not required hospitalization or frequent treatment for his hearing loss impairment.  The Veteran, who is now more than 80 years old, has been retired for more than 10 following 43 years of employment as an exterminator.  His interactions with health care providers or his ability to testify before the Board provide the most accurate assessment of "interference with employment" as applicable in this case.  The Veteran has been able to obtain and participate in his own health care, and was able to testify before the Board, with assistance.  These facts weigh against referral for an extraschedular rating.  

The examiner's statements that the Veteran would have difficulty communicating with others and difficulty in meetings may reasonably read as an opinion that a prospective employer would be required to make appropriate accommodation for the Veteran's hearing loss, and that some jobs, such as those that require an employee to hear well in order to maintain safety, might be precluded.  However, the opinions do not indicate that effects of or accommodations required as a result of the Veteran's hearing loss would be of great impact or require significant employer accommodation so as to present "marked" interference with employment, or interference with employment greater than other veterans with 10 percent disability ratings for hearing loss would have.  

Thus, even if the Board determined that the functional loss was of such significance as to meet the first step of the Thun analysis, the criteria to proceed past the second step are not met.  The Board finds that the evidence does not establish that the Veteran's current hearing loss disability causes frequent hospitalization (clearly) or "marked" interference with some form of hypothetical employment that does not take into consideration the Veteran's age.  The Board finds that the evidence establishes that referral of this case for extraschedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Duty to assist

This appeal comes before the Board following an initial grant of service connection and initial assignment of a disability rating.  Therefore, the claim is considered substantiated.  Neither the Veteran nor his attorney has alleged prejudice with respect to notice.  The Veteran's hearing testimony and the argument provided by his attorney included discussion of the criteria for an extraschedular rating, demonstrating that the Veteran had actual knowledge of the criteria.

An individual who chairs a Veteran's hearing before the Board must fulfill two duties: (1) the duty to fully explain the issues, and, (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran's testimony as to symptoms and functional loss he attributed to hearing loss disability was elicited at the hearing, and the Veteran's attorney provided additional argument.  In particular, the Veteran and his attorney discussed the impairments that the Veteran believed warranted a higher rating or a referral for an extraschedular rating.  The duties under 38 C.F.R. § 3.103 have been met.

The Veteran has been afforded several VA audiology examinations, as set forth in the discussion of the facts.  The Veteran has not identified any additional evidence which should be obtained.  The Board finds that no additional action is required to fulfill VA's duties to notify or assist the Veteran.


ORDER

The claim for an increased initial evaluation in excess of 10 percent for bilateral service-connected hearing loss is denied.  


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


